Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-23 are pending.  
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a color changing alkaline detergent composition, classified in C11D; 1/722.
II. Claims 12-18, drawn to a method of detecting the concentration of a cleaning composition, classified in G01N; 1/00.
III. Claims 19-23, drawn to a method of cleaning ware, classified in B08B; 3/08.

The inventions are independent or distinct, each from the other because:
Inventions of Group I and Group III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the composition of Group I can be used in a materially different process such as in a method of cleaning textiles/laundry.
Inventions of Group I and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product of Group I can be used in a materially different method such as cleaning a surface without the additional step of checking for a color change.
Inventions of Group II and Group III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different function or effect because the invention of Group II is drawn to a method of detecting the concentration of cleaning composition which has a materially different function or effect than the invention of Group III, which is drawn to a method of cleaning ware.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
1)  The inventions have acquired a separate status in the art in view of their different classification;
2)  The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
3)  The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
4)  The prior art applicable to one invention would likely not be applicable to another invention.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Heidi Nebel on July 11, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over WO2008/074635 in view of Radford (US 2008/0223413).
‘635 teaches a laundry detergent composition which provides a visual cue once an effective product dosing in an aqueous medium is attained.  The laundry composition contains a detersive surfactant; a color change indicator system comprising an indicator dye capable of binding to divalent metal cations, and one or more other complexing agents for divalent metal cations, said complexing agent having a greater binding capacity than the indicator dye for said divalent metal cations at the pH of use and optionally, carriers and adjuncts to 100% by weight.  See Abstract.  The aqueous medium is water, and the wash liquor may be at a pH level of preferably between 7 and 12.  See page 11.  The indicator dye is present in the composition at a level of from 0.001% to 5 wt%.  See page 19.  Suitable Complexing agents may be amino carboxylates, phosphonates, etc.  See page 15.  Ph buffers may be used in the composition such as sodium tripolyphosphate and may be used in amounts from 1 to 95% by weight.  See page 18.  Suitable surfactants include nonionic surfactants such as fatty alcohol ethoxylates, etc.  See pages 22-24.  Suitable optional ingredients include builders such as sodium carbonate; antideposition agents, etc.  See pages 31-34. 
‘635 does not teach a pH sensitive dye which exhibits a color change at less than 10.1 or a composition containing an alkalinity source, a pH sensitive dye, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Radford teaches a color changing soap disperser having a reservoir and a pump.  The reservoir contains a color changing soap, wherein the color changing soap contains a soap composition comprising water and a surfactant, an indicator dye which exhibits an observable color change at a color change pH, and base selected from the group consisting of carbonate salts of group I and II elements, etc.  The color changing soap has a pH greater than 7 and less than 13.  See Abstract.  Suitable dyes include Alizarin Yellow R, etc., wherein the amount of dye is from about 0.001 and 0.5% by weight.  See paras. 17-26.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a dye such as Alizarin Yellow R in the composition taught by ‘635, with a reasonable expectation of success, because Radford teaches the use of a Alizarin Yellow R as a pH sensitive dye in a similar composition and further, ‘635 teaches the use of dye indicators in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing an alkalinity source, a pH sensitive dye, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of ‘635 in view of Radford suggest a composition containing an alkalinity source, a pH sensitive dye, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Note that, the Examiner asserts that the broad teachings of ‘635 in view of Radford would suggest use solutions having the same pH and concentration of alkalinity source and pH sensitive dye as recited by instant claims 10 and 11 because ‘635 in view of Radford teach compositions containing the same components in the same amounts as recited by the instant claims and further, such properties would flow naturally from the teachings of ‘635 in view of Radford.  
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO2008/074635 in view of Radford (US 2008/0223413) as applied to claims 1-6 and 9-11 above, and further in view of Bastigkeit et al (US 7,648,953).
‘635 is relied upon as set forth above.  However, ‘635 does not teach the use of polyacrylic acid in addition to the other requisite components of the composition as recited by the instant claims.  
Bastigeit et al teach a eco-friendly liquid laundry detergent composition.  See Abstract.  The composition may also contain a soil dispersing or water conditioning polymer such as polyacrylic acid, etc.  See column 10, lines 40-69.  Additionally, the composition may include a builder such as sodium carbonate, sodium hydroxide, etc., which may be used in amounts from 0.1% to 5% by weight.  See column 10, lines 20-45.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a polyacrylic acid in the composition taught by ‘635, with a reasonable expectation of success, because Bastigkeit et al teach the use of polyacrylic acid in a similar composition as a soil dispersing agent or water conditioning polymer and further, ‘635 teaches the use of various optional ingredients including polymers, etc., and such properties would be desirable in the composition taught by ‘635. 
Claims 1, 3-6, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al (US 2008/0242569) in view of Radford (US 2008/0223413).
	Carter et al teach a liquid composition containing a liquid composition with a pH of from 7.5 to 13 comprising a pH dye capable of a first visual indication; a sulfate or sulphonate surfactant, and a volume of water.  See para. 6.  Addiitonally, the composition may contain a wide variety of other ingredients such as a hydrotrope, enzymes, builder, perfume, chelating agent, and mixtures thereof.  See para. 38.  Suitable nonionic surfactants include condensation products of aliphatic alcohols with from about 1 to about 25 moles of ethylene oxide.  See para. 43.  The pH sensitive dye is one that gives a visual indication change, preferably a color change.  See para. 18-21.  In addition to the pH dye, other standard dyes may be used to achieve the desired visual indication.  See paras. 28-30.  Builders may be used in amounts from 0.5% to 50% by weight and includes silicates, etc.  See paras. 77-79.  Note that, the Examiner asserts that silicates as taught by Carter et al as builders would fall within the broad scope of “alkalinity source” as recited by the instant claims.  Additionally, the composition may contain stabilizers, etc.  See para. 87.  
Carter et al do not teach a pH sensitive dye which exhibits a color change at less than 10.1 or a composition containing an alkalinity source, a pH sensitive dye, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Radford is relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a dye such as Alizarin Yellow R in the composition taught by Carter et al, with a reasonable expectation of success, because Radford teaches the use of a Alizarin Yellow R as a pH sensitive dye in a similar composition and further, Carter et al teaches the use of dye indicators in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing an alkalinity source, a pH sensitive dye, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of Carter et al in view of Radford suggest a composition containing an alkalinity source, a pH sensitive dye, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Note that, the Examiner asserts that the broad teachings of Carter et al in view of Radford would suggest use solutions having the same pH and concentration of alkalinity source and pH sensitive dye as recited by instant claims 10 and 11 because Carter et al in view of Radford teach compositions containing the same components in the same amounts as recited by the instant claims and further, such properties would flow naturally from the teachings of Carter et al in view of Radford.  
Claims 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al (US 2008/0242569) in view of Radford (US 2008/0223413) as applied to claims 1, 3-6, and 9-11 above, and further in view of Bastigkeit et al (US 7,648,953).
Carter et al are relied upon as set forth above.  However, Carter et al do not teach the use of polyacrylic acid in addition to the other requisite components of the composition as recited by the instant claims.  
Bastigeit et al are relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a polyacrylic acid in the composition taught by Carter et al, with a reasonable expectation of success, because Bastigkeit et al teach the use of polyacrylic acid in a similar composition as a soil dispersing agent or water conditioning polymer and further, Carter et al teach the use of various optional ingredients including polymers, etc., and such properties would be desirable in the composition taught by Carter et al. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a builder such as sodium carbonate in the composition taught by Carter et al, with a reasonable expectation of success, because Bastigkeit et al teach the use of a builder such as sodium carbonate in a similar composition and further, Carter et al teach the use of builders in general.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/July 15, 2022